Citation Nr: 1146940	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  11-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right peroneal palsy (claimed as a right foot/ankle disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.H.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, February 2010, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in November 2011.  A transcript of this proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonable to assume that the Veteran's current right peroneal palsy is related to his military service.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for right peroneal palsy are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his current right peroneal palsy is related to his service with the United States Navy from May 1943 to February 1946.  Specifically, he contends that he injured his right foot aboard the U.S.S. Biloxi during a combat operation in February 1944.  According to the Veteran, his ship was firing at an island off of Japan.  During this raid he was loading ammunition inside the gun turret and got his right foot caught in the right gun pointer.  He claims that his right foot was bleeding and he was taken to sick bay on the ship.        

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

If an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).


Analysis

Private medical records show that the Veteran was diagnosed with right peroneal palsy in February 1980, after an un-related injury to the left side of his body.  Significantly, an April 1980 private treatment report notes that the Veteran "remains with a drop foot on the right side.  This was probably present for some time before he ever saw me."  He underwent surgery right peroneal palsy in March 1981.  

The Veteran's service treatment records do not show any treatment or complaints regarding the right foot; however, the Veteran contends that he was discharged from service four months early and was paid disability retirement as a result of an in-service injury to the right foot.  In support of this assertion the Veteran has submitted an "Application for Servicemen's Readjustment Allowance State Agency" dated in February 1946 showing that the Veteran was separated in February 1946 due to "Honorable Discharge/POINTS."   

The Veteran filed a claim for service connection for a leg injury (he did not specify which leg he was claiming) in February 1946, immediately upon his discharge from military service.  By rating decision dated in February 1946 the RO denied service connection for a "bruised left leg," finding that a disability of the left leg was not shown by the evidence of record . 

The Veteran filed the current claim on appeal in September 2009.  At that time the Veteran indicated that he had experienced right leg pain since his alleged in-service right foot injury.  In connection with this claim he submitted private treatment records showing right peroneal palsy as early as February 1980, as noted above.  He also submitted several statements from various family and friends dated from March 2010 to March 2011 corroborating his claimed in-service injury to the right leg.  Significantly, in a March 2010 statement S.M. wrote that he was on the vessel U.S. Biloxi during an encounter off an island of Japan during World War II when the Veteran was injured.  Furthermore, the Veteran submitted copies of various alleged newspaper articles dated from "The Loudon County Herald" dated July 1945 to October 1945 indicating that the Veteran "helped shoot down four Japanese planes in ten minutes during a pre-invasion bombardment of this vital enemy base."  

Additionally, in support of the Veteran's claim he has submitted private treatment reports dated in June and October 2010 corroborating the Veteran's claim of an in-service injury to this right foot.  In each of these statements the physicians noted the Veteran's history of an in-service injury to his right foot.  In the June 2010 statement Dr. S.C. wrote "I believe it possible that [the Veteran] sustained injuries to [his right] foot during ww 2 injury."  In the October 2010 statement Dr. W.K.B. wrote that "I think there is no doubt that [the Veteran's right] foot [disorder] is directly related to his World War II injuries and I think he should be compensated appropriately for that based on his chronic and current drop foot deformities which have been present since the war."  

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current right peroneal palsy is related to his military service.  See 38 U.S.C.A. § 5107(b).  The Veteran filed a claim for a "leg disorder" immediately after service and while the RO adjudicated only the left leg it is quite possible that the Veteran meant to submit a claim for the right leg.  The record shows a diagnosis of right peroneal palsy as early as February 1980 and indicates that the right peroneal palsy had been present for "some time before."  The Veteran has submitted several statements from family and friends, including S.M., an alleged fellow service-member who corroborated the Veteran's contention of an in-service injury to the right foot while aboard the U.S.S. Biloxi.  The Veteran has also submitted two statements from his treating physicians with at least one medical opinion relating the Veteran's current right peroneal palsy to an in-service injury.  Also, the Veteran was a highly credible witness during the November 2011 Board Videoconference hearing.  Furthermore, the newspaper articles dated from "The Loudon County Herald" dated July 1945 to October 1945 show that he likely saw combat.  This evidence provides a plausible basis to conclude that the Veteran's right peroneal palsy is related to service.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports service connection for right peroneal palsy.  38 U.S.C.A. § 5107(b).



Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for right peroneal palsy is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


